Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vu1 CORPORATION


SUBSCRIPTION AGREEMENT


Subscription Agreement between Vu1 Corporation, a California corporation (the
“Company”), and the undersigned (the “Subscriber”), the effective date of which
shall be the date of execution by the Company.


WHEREAS, the Company is conducting an exempt, limited private offering of up to
$420,000 (the “Offering”) of Units (the “Units”) at a price of $0.80 per Unit,
each Unit consisting of one share of Company common stock, no par value per
share (the “Common Stock”), and a three-year warrant to purchase one share of
Common Stock at an exercise price of $1.50 per share (the “Warrant,” and
collectively with the Units and Common Stock, the “Securities”);


WHEREAS, the Offering is being made under Rule 506 of Regulation D (“Reg. D”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
on the terms and conditions hereinafter set forth; and


WHEREAS, the Subscriber desires to acquire the number of Units as specifically
set forth on the signature page hereof, on the terms and conditions hereinafter
set forth;


NOW, THEREFORE, for and in consideration of the agreements hereinafter set
forth, the parties agree as follows:


1.             Subscription for Units.  Subject to the terms and conditions
hereinafter set forth, the Subscriber hereby irrevocably subscribes for and
agrees to purchase from the Company such number of Units set forth upon the
signature page hereof at a price equal to $0.80 per Unit.  The Subscriber is
concurrently delivering to the Company with this Subscription Agreement payment
of the sum of $300,000 (three hundred thousand dollars) as part payment of the
purchase price for the Units, which shall be made by way of cash or by wire
transfer in each case in U.S. Dollars and, in the case of a wire transfer, to
the bank account of the Company as follows:


Account Name
Vu1 Corporation
Bank Name
Wells Fargo Bank
City, State
San Francisco, CA
Account Number
7605099592
ABA Number
121000248
Swift Code
WFBIUS6S

 
The balance of the purchase price of $100,000 for the Units will be settled or
paid by the Subscriber by the provision of other accommodation and services
(financial or otherwise including but not limited to fees paid to management
consultants; disbursements paid; legal fees for preparation review and
negotiation of documentation) to the Company.
 
2.              Acceptance.  Subscriber understands that this Subscription is
not binding upon the Company until the Company accepts it, which acceptance is
at the sole discretion of the Company and is to be evidenced by the Company’s
execution of this Agreement where indicated.  This Agreement shall be null and
void if the Company does not accept it.  Subscriber understands that Subscriber
is not entitled to cancel, terminate or revoke this Agreement.  Subscriber
understands that the Company may, in its sole discretion, reduce the number of
Units subscribed for under this Agreement by any amount and to any extent,
whether or not pro rata reductions are made of any other investor’s
subscription.

                                                                     
 
 

--------------------------------------------------------------------------------

 


 
3.
Acknowledgements, Agreements, Representations and Covenants of Subscriber.



3.1           (a)           The Subscriber acknowledges that a purchase of the
Securities and an investment in the Company involves a high degree of risk in
that (i) the Company is highly speculative; (ii) the investment is illiquid; and
(iii) transferability of the Securities are restricted.  Subscriber has reviewed
and understands the risk factors set forth in the Company’s periodic filings
with the U.S. Securities and Exchange Commission (the “SEC”), including its
annual report on Form 10-K for the fiscal year ended December 31, 2011, its 2012
quarterly reports on Form 10-Q and its current reports on Form 8-K filed through
the date hereof (collectively, the “Public Filings”).  The Company’s business,
financial condition or results of operations could be materially and adversely
affected by any of these and other risks and the value of an investment in the
Company could decline.  Subscriber recognizes that it could lose all or part of
its investment.  In particular, Subscriber recognizes that the Company has not
had any significant revenues during any of the past three fiscal years, the
Company may not obtain commercial development for its proprietary technology or
products under development, any products that the Company develops may not
receive market acceptance or may not compete effectively in the marketplace, and
the Company will need additional capital to be successful.  Subscriber
acknowledges that the Company may not be successful in raising the full amount
of the Offering, and that even if the Offering is fully subscribed, the Company
will need additional financing in the future, whether equity or debt, which may
be at offering prices greater or less than the purchase price in this Offering.


(b)           Subscriber has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  If Subscriber is an
entity, this Agreement has been duly authorized by all necessary actions of the
board of directors, shareholders, members, managers, partners, trustees, or
other duly authorized acting body or person on the part of the Subscriber, and
has been duly executed by an authorized officer or representative of the
Subscriber.  This Agreement is a legal, valid, and binding obligation of
Subscriber enforceable against Subscriber in accordance with its terms.


(c)           The Subscriber represents that he/she/it is an “accredited
investor” within the meaning of Rule 501(a) of Reg. D.  In addition, Subscriber
is a sophisticated investor and is able to fend for itself in the transactions
contemplated by this Agreement, and has such knowledge and expertise in
financial and business matters that Subscriber is capable of evaluating the
merits and risks involved in an investment in the Company and purchase of the
Securities.  Concurrently with this subscription, Subscriber is completing and
delivering to the Company the “Investor Questionnaire” and the information
provided therein is true, accurate and complete.


(d)           The investment in the Securities is suitable for Subscriber based
upon Subscriber’s investment objectives and financial needs.  Subscriber has
adequate means and net worth for providing for its current financial needs and
contingencies and has no need for liquidity of investment with respect to the
Securities.  Subscriber’s overall commitment to investments that are illiquid or
not readily marketable is not disproportionate to its net worth, and investment
in the Securities will not cause such overall commitment to become
excessive.  Subscriber is able to bear the substantial economic risks of an
investment in the Securities for an indefinite period of time, and can afford a
complete loss of this investment.


(e)           Subscriber has been solely responsible for his, her or its own due
diligence investigation of the Company and its business, and analysis of the
merits and risks of the investment in the Securities, and is not relying on
anyone else’s analysis or investigation of the Company, its business or the
merits and risks of the Securities.  The Subscriber represents and warrants (i)
that he/she/it has been furnished by the Company during the course of evaluating
his/her/its interest in this transaction with all information regarding the
Company which he/she/it had requested or desired to know; (ii) that all
documents which could be reasonably provided have been made available for
his/her/its inspection and review; (iii) that he/she/it has been afforded the
opportunity to ask questions of and receive answers from duly authorized
representatives of the Company concerning the terms and conditions of the
offering; and (iv) all questions, if any, have been answered to the full
satisfaction of Subscriber, and Subscriber desires no further information
pertaining to the Company.  Except as expressly set forth in this Agreement, no
oral or written representations or warranties have been made to Subscriber by
the Company or by any agent, employee, or affiliate of the Company.

                                                                     
 
2

--------------------------------------------------------------------------------

 


(f)           The Subscriber acknowledges that the purchase price for the Units
has been determined by the Company, and bears no relationship to the assets or
book value of the Company, or any other customary valuation criteria.


(g)           The Subscriber represents (i) that he/she/it has not been the
subject of any general solicitation by the Company, and (ii) that he/she/it
knows of no general solicitation, including any general advertising, by the
Company in connection with the offer and sale of the Securities.


(h)           Subscriber has been encouraged to consult his, her or its own
financial advisor, legal counsel and tax accountant concerning this investment,
including any tax implications.  Subscriber has obtained, to the extent he, she
or it deems necessary, personal professional advice with respect to the risks
inherent in an investment in the Securities and the suitability of such
investment in light of the Subscriber’s personal financial condition and
investment needs.  The Subscriber has not employed the services of a purchaser
representative, as defined in Regulation D under the Securities Act, in
connection with this investment.


(i)           Subscriber acknowledges and agrees that Subscriber is not entitled
to cancel, terminate or revoke this subscription, any of the agreements of the
Subscriber hereunder, and Subscriber agrees that such subscription and
agreements shall survive (i) any changes in the transaction, documents and
instruments described in this Agreement which in the aggregate are not material
or which are contemplated by this Agreement, and (ii) the death or disability of
Subscriber.


(j)           Subscriber is aware of the trading restrictions and
anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  Subscriber agrees to comply with all
applicable provisions of Regulation M.  Subscriber has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Common Stock or affect
the price at which the Common Stock may be issued or resold.  In addition,
Subscriber shall not, and shall cause its affiliates not to, engage, directly or
indirectly, in any transactions in the securities of the Company (including,
without limitation, any short sales involving the Common Stock) during the
period from the date hereof until such time as the transactions contemplated by
this Agreement are first publicly announced.


3.2           (a)           The Subscriber acknowledges that this offering of
Units has not been reviewed by the SEC based on the Company’s intention that it
be a non-public offering conducted pursuant to exemption from the registration
requirements of the Securities Act, specifically Rule 506 of Reg. D.  The
Subscriber acknowledges that the Securities have not been registered under the
Securities Act, or the securities laws of any individual states.  Subscriber
represents and warrants that it is acquiring the Securities for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part of such
Securities for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except in full compliance
with all applicable provisions of the Securities Act, the rules and regulations
promulgated by the SEC thereunder or in connection therewith, and applicable
state securities laws.  The Subscriber further acknowledges that the Securities
must be held indefinitely unless they become registered under the Securities
Act, or an exemption from such registration is available, and an opinion of
counsel is furnished stating that registration is not required under the
Securities Act or such state securities laws.

                                                                     
 
3

--------------------------------------------------------------------------------

 



(b)           The Subscriber is aware and understands that availability of the
claimed exemption from registration under the Securities Act pursuant to which
this offering is being conducted depends, in part, upon his/her/its investment
intention.  In this connection, the Subscriber is further aware and understands
that it is the position of the SEC that the statutory basis for such exemption
would not be present if his/her/its representation merely meant that his/her/its
present intention was to hold such securities for a short period, such as the
capital gains period under any tax statutes, for a deferred sale, for a market
rise, assuming that a market is maintained, or for any other fixed period.  The
Subscriber is further aware and understands that, in the view of the SEC, a
purchase now with an intent to resell would represent a purchase with an intent
inconsistent with his/her/its representation to the Company contained herein,
and the SEC would likely regard such a sale or disposition as a deferred sale to
which such exemptions are not available.


(c)           Subscriber understands that:  (i) the Securities have not been
registered under the Securities Act or state securities laws, but are being
offered and sold pursuant to exemptions from such laws; (ii) the Securities are
and will be classified as “restricted securities,” as defined under the
Securities Act; (iii) the Securities may not be sold or otherwise transferred
unless they have been registered under the Securities Act and applicable state
securities laws, or unless exemptions from such registration provisions are
available with respect to resale or transfer; and (iv) the Company is under no
obligation to register the Securities under the Securities Act or any state
securities laws, or to take any action to make any exemption from any such
registration provisions available.  The Subscriber further understands that Rule
144 (the “Rule”) promulgated under the Securities Act requires, among other
conditions, a six month holding period prior to the resale (in limited amounts)
of securities acquired in a non-public offering without having to satisfy the
registration requirements under the Securities Act.   The Subscriber further
understands and hereby acknowledges that, unless and until the Securities are
registered, any determination to allow the Securities to be transferred out of
the Subscriber’s name shall be within the exclusive discretion of the Company,
and shall only be permitted to the extent that an opinion of counsel, acceptable
to the Company, has been obtained to the effect that neither the sale nor the
proposed transfer would result in a violation of the Securities Act or of the
applicable securities laws of any state or other jurisdiction.


(d)           Subscriber acknowledges that the Securities will bear a legend to
the effect that the Securities are “restricted securities” and that transfer of
the securities represented thereby is subject to the provisions hereof, and
stop-transfer instructions will be placed with the transfer agent for the
Securities, in addition to any other legends required by applicable federal or
state law.


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT,
OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. 
THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

                                                                     
 
4

--------------------------------------------------------------------------------

 



3.3           The Subscriber agrees to indemnify and hold harmless the Company
and each of its officers, directors, shareholders, agents and attorneys against
any and all losses, claims, demands, liabilities and expenses (including
reasonable legal or other expenses as such are incurred) incurred by the Company
and/or any such individual which (i) arises out of or is based upon any untrue
representation or other statement by the Subscriber of a material fact contained
in this Subscription Agreement, or (ii) arises out of or is based upon any
breach by the Subscriber of any representation, warranty, agreement or covenant
contained herein.


3.4           The Subscriber represents that the address furnished at the end of
this Subscription Agreement is the address of Subscriber’s principal residence,
if an individual, or its principal place of business, if an entity.


3.5           If the Subscriber is not a United States person, such Subscriber
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Subscription Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Securities, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities.  Any such Subscriber’s
subscription and payment for, and its continued beneficial ownership of, any of
the Securities will not violate any applicable securities or other laws of the
Subscriber’s non-U.S. jurisdiction.


3.6           The Subscriber agrees and covenants to execute and deliver all
such further documents, agreements, and instruments, and take such other and
further action, as may be reasonably requested by the Company to carry out the
purposes and intent of, and any legal requirements associated with, this
Subscription Agreement.


4.           Representations, Agreements, and Covenants of the Company.


4.1            The Company hereby represents and warrants to the Subscriber as
of the date hereof as follows:


(a)           The Company is a corporation duly organized and existing under the
laws of the State of California, and has the power to conduct the business which
it conducts.


(b)           The acceptance, execution, and delivery of this Subscription
Agreement by the Company shall have been duly approved by the Company, and all
other actions required to authorize and effect the offer and sale of the
Securities shall have been duly taken and approved.


(c)           The Securities, when issued, sold and delivered in accordance with
the terms hereof for the consideration set forth herein, will be duly and
validly issued, fully paid and nonassessable.


4.2           The Company covenants and agrees to refrain from disclosing the
name, address, social security number (or federal tax identification number, as
applicable) or any other information relating to the Subscriber, except as may
be required by law, advised by counsel, or as otherwise reasonably necessary to
conduct its business.

                                                                     
 
5

--------------------------------------------------------------------------------

 



5.           Miscellaneous.


5.1           Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the sale of
the Units.


5.2           Any notice, service of process, or other communication given
hereunder shall be deemed sufficient if in writing and sent by registered or
certified mail, return receipt requested, addressed to the Company at their
corporate headquarters and to the Subscriber at his/her/its address indicated on
the last page of this Subscription Agreement.  Notices shall be deemed to have
been given on the date of mailing, except notices of change of address, which
shall be deemed to have been given when received.  Either party may change its
address for purposes hereof at any time or from time to time by providing notice
in writing to the other party in accordance herewith, and any such newly
designated address shall thereafter serve for purposes hereof in lieu of the
address stated herein.


5.3           This Subscription Agreement shall not be changed, modified, or
amended except through a writing signed by both the Company and the Subscriber.


5.4           This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors, and/or assigns.   This Subscription Agreement sets
forth the entire agreement and understanding between the parties as to the
subject matter hereof and supersedes all prior discussions, agreements, and
understandings of any and every nature between them.


5.5           Notwithstanding the place where this Subscription Agreement may
have been executed by either party, it is agreed that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of
laws.  The parties hereby agree that any dispute that may arise between them
arising out of or in connection with this Subscription Agreement shall be
adjudicated before a federal or state court located in New York County, New York
and they hereby submit to the exclusive jurisdiction of such courts with respect
to any action or legal proceeding commenced by either party, and irrevocably
waive any objection they now or hereafter may have respecting the venue of any
such action or proceeding brought in such a court or respecting the fact that
such court is an inconvenient forum, relating to or arising out of this
Subscription Agreement or any acts or omissions relating to the sale of the
securities pursuant hereto.


5.6           This Subscription Agreement may be executed in counterparts.  Upon
the execution and delivery of this Subscription Agreement by the Subscriber,
this Subscription Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Subscription Shares as herein provided, but
shall only be binding upon the Company if and when executed by the Company.


5.7           The holding of any provision of this Subscription Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Subscription Agreement, which shall remain in full
force and effect.


5.8           It is agreed that a waiver by either party of a breach of any
provision of this Subscription Agreement shall not operate, or be construed, as
a waiver of any subsequent or continuing breach by that same party.

                                                                     
 
6

--------------------------------------------------------------------------------

 



[Remainder of Page Intentionally Left Blank; Signature Page Follows]

                                                                     
 
7

--------------------------------------------------------------------------------

 

EXECUTED IN WITNESS WHEREOF, the parties have executed this Subscription
Agreement as of the day and year set forth in each case below.


 

 Signature of Subscriber or Authorized Representative:      Subscription
Accepted:        VU1 CORPORATION        A California corporation            By:
   By:    Name:    Name:    [Title]:    [Title}:    Date:    Date:          

                           


Address (principal
residence):                                                      
          
 

                                               

 
                                                                                                               
 

 Email Address:        Social Security or Taxpayer:        Identification Number
of Subscriber:         Total Number of Units Subscribed For:       Total
Subscription Amount:  $           

 
                                                                                                          








240,667,396v2NY
8

--------------------------------------------------------------------------------